Citation Nr: 0032788	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 1, 1996 for 
the grant of entitlement to dependency and indemnity 
compensation (DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and an interpreter

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946 and from March 1947 to January 1974.  He died 
on May [redacted] 1992, and the appellant is his wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In her August 1999 Substantive Appeal, the appellant 
requested a VA Travel Board hearing.  However, in a 
subsequent submission received by the RO in the same month, 
the appellant indicated that she did not seek a VA Travel 
Board hearing but instead wanted a hearing before a hearing 
officer at the RO.  This statement constitutes a withdrawal 
of the VA Travel Board hearing request.  See 38 C.F.R. 
§ 20.704(e) (2000).  The appellant's RO hearing was conducted 
in October 1999, and her testimony from that hearing is 
discussed below.  During her hearing, the appellant raised 
the issue of entitlement to accrued benefits, and that issue 
is referred to the RO for appropriate action.

In August and September of 2000, the Board received new 
evidence from the appellant, but, in an October 2000 Brief on 
Appeal, her representative indicated that her right to RO 
review of such evidence should be waived so as to preclude 
any administrative delay.  See 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant's claim of entitlement to DIC was received 
by the RO on June 27, 1996.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 1, 1996 for the grant of entitlement to DIC have not 
been met.  38 U.S.C.A. §§ 5110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.31, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except 
as otherwise provided, the effective date of an award of DIC 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2000).  Regardless of VA 
regulations concerning effective dates of awards, the payment 
of monetary benefits based on original, reopened, or 
increased awards may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 C.F.R. § 3.31 (2000).

In this case, the appellant's claim for DIC was initially 
received by the RO on June 27, 1996, and, in a November 1996 
rating decision, the RO granted service connection for the 
cause of the veteran's death.  In February 1997, the 
appellant was informed by the RO that DIC would be paid, 
effective from July 1, 1996.  In the appealed October 1998 
rating decision, the RO indicated that the veteran died from 
prostate cancer secondary to Agent Orange and that the 
effective date of the pertinent regulation was November 7, 
1996.  See 38 C.F.R. §§ 3.307, 3.309 (2000).  However, the 
RO's March 2000 Decision Review Officer Decision indicates 
that the July 1, 1996 date of entitlement would remain in 
effect and that no recoupment action would be taken, as the 
error was made by the VA.

The Board has considered the appellant's argument, made 
during her October 1999 VA hearing and in various lay 
statements, that she had contacted the RO in 1992 and 
discussed the matter of entitlement to DIC with a VA employee 
but apparently had not seen action on her claim due to her 
limited English.  Also, the appellant has asserted that the 
effective date of entitlement to DIC should be the date of 
the veteran's death.  While the Board does not question the 
truthfulness of the appellant's testimony, the fact remains 
that there is no indication of receipt of a claim of 
entitlement to DIC prior to June 27, 1996.  Even if this case 
did not involve the question of the effective date of the 
regulation permitting entitlement to service connection for 
prostate cancer due to Agent Orange exposure, the record 
still provides no basis for an effective date prior to July 
1, 1997 for the grant of entitlement to DIC, in view of 
38 C.F.R. § 3.31 (2000).  Therefore, the preponderance of the 
evidence is against the appellant's claim for that benefit.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the claimant when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to an effective date prior to July 
1, 1996 for the grant of entitlement to DIC is denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

